May 19, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF DIANE MARIE APFFEL AND
                  RALPH ALBERT APFFEL, JR.

NO. 14-15-00076-CV

                      ________________________________

       This cause, an appeal from the Agreed Final Decree of Divorce signed
December 22, 2014, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Ralph Albert Apffel, Jr., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.